MEMORANDUM OPINION
{¶ 1} On September 9, 2003, appellant, Catherine N. Donkers, filed two notices of appeal from a "journal entry" of the Portage County Municipal Court entered on August 8, 2003. It is noted in that entry that appellant was found guilty of driving without an operator's license, operating a vehicle without using a child restraint, failure to comply, and endangering children. However, in both cases, the matter was referred for a presentence investigation report, and no sentence has yet been rendered in either case. Parenthetically, we note that there has yet to be a judgment entered on the trial court's docket reflecting any convictions pertaining to appellant.
 {¶ 2} On September 22, 2003, this court consolidated these appeals.
 {¶ 3} On September 15, 2003, appellee, State of Ohio, filed motions to dismiss these consolidated appeals due to lack of final appealable orders. Specifically, appellee points to the fact that sentencing has not yet occurred.
 {¶ 4} It is well established that a judgment of conviction is not a final appealable order until a sentence is rendered. State v.Chamberlain (1964), 177 Ohio St. 104, 106-107; State v. Pasqualone
(2000), 140 Ohio App.3d 650, 655; State v. George (1994),98 Ohio App.3d 371, 374.
 {¶ 5} In the present cases, since no sentences have been rendered, there are no final appealable orders. Thus, this court is without jurisdiction to consider these matters at this time. Appellee's motions to dismiss are hereby granted.
Appeals dismissed.
William M. O'Neill and Cynthia Westcott Rice, JJ., concur.